DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18, 19, 22, 32, and 34 are objected to because of the following informalities: Claims 18, 22, and 32 recite the phrase “on a current epoch” and/or “on the previous epoch”. An epoch is a segment of time. It is unclear how a bio-signal would be “on” a segment of time. The Examiner suggests amending the phrases to read “during a current epoch” and “during the previous epoch”. The phrase “computed unit” in line 2 of claim 19 should be amended to read “computing unit”. The term “performing” should be added after the term “iteratively” in line 2 of claim 32. The term “the” should be added before the term “intermediary” in line 3 of claim 34.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the phrase “the mean and standard deviation of Riemannian distances from the previous epochs”. This phrase lacks proper antecedent basis. It is unclear what is meant by “distances from the previous epochs”. From what two points are the Riemannian distances calculated? As best understood by the Specification, Riemannian distances are calculated between a current covariance matrix and a stored reference matrix. For this examination, the phrase “the mean and standard deviation of Riemannian distances from the previous epochs” is being interpreted as “the mean and standard deviation of a Riemannian distance calculated between a current covariance matrix and the at least one reference covariance matrix”. Claim 18 recites selecting at least a first subset of channels or applying at least one frequency filtering to said multichannel bio-signal “from the first subset”. When the computing unit only applies at least one frequency filtering to said multichannel bio-signal (the second option associated with the “or”), the phrase “the first subset” lacks proper antecedent basis. The same indefiniteness issue is present when the computing unit applies at least one frequency filtering to said multichannel bio-signal from “the second subset”. Furthermore, when only two sensors are present, the multichannel bio-signal has two channels. How is a first subset of channels and a second subset of channels selected from a two-channel biosignal? Clarification is requested. Claim 18 recites the phrase “based on a normalization of the current Riemannian distances obtained on the previous epochs for which the intermediary index was inferior to the first threshold”. It is unclear what is meant by “the previous Riemannian distances obtained on the previous epochs for which the intermediary index was inferior to the first threshold.” The same indefiniteness issue is present in claim 32. Clarification is requested. Claim 19 recites computing a “current spatiotemporal covariance matrix”. It is unclear if this spatiotemporal covariance matrix is a covariance matrix different than the current covariance matrix of claim 18. Claim 20 recites that the normalization for computing the intermediary index uses “the geometric mean and the geometric standard deviation”. Is claim 20 attempting to further limit the mean and standard deviation of claim 18 to be the geometric mean and the geometric standard deviation, or are a geometric mean and a geometric standard deviation of some other parameter also used for computing the intermediary index? Clarification is requested. Claim 23 recites an equation but fails to label the variables/elements of the equation. This renders the claim indefinite. Furthermore, the equation includes “t + 1”. If t, as defined by claim 18, is an epoch (which is a segment/duration of time), it is unclear how 1 would be added to a segment/duration of time. Claim 28 recites the phrase “the at least one selected bio-signal”. This phrase lacks proper antecedent basis as claim 18 recites two selected bio-signals (a first selected bio-signal and a second selected bio-signal). To which of the first selected bio-signal and the second selected bio-signal is “the at least one selected bio-signal” referring? Claim 28 also recites the phrases “low frequencies” and “high frequencies”. The terms “low” and “high” are relative terms which render the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered a low frequency and what would be considered a high frequency. Claim 29 recites the phrase “the underlying physiological process”. This phrase lacks proper antecedent basis as there is no previous mention of an underlying physiological process. Claim 32 recites “repeating steps i) to iv)”. No numbered steps are present in claim 32. This renders the claim indefinite in that it is unclear which steps are to be repeated. Furthermore, claim 32 fails to recite any structural elements configured to perform the method. Is the method performed mentally/by hand, or is it computer-implemented? Claim 33 recites the phrase “a first threshold”. It is unclear if this “a first threshold” is the same first threshold mentioned in claim 32, or if a different threshold is used by the method of claim 33. Clarification is requested. Claim 34 recites “the mean µt and standard deviation σt”. As claim 32 does not include µt and σt when reciting the mean and standard deviation, it is unclear if the mean and standard deviation of claim 34 are the same mean and standard deviation of claim 32. For this examination, the mean and standard deviation of claim 34 are being interpreted as the same mean and standard deviation of claim 32. Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 32 follows.
Regarding claim 32, the claim recites a series of steps or acts, including calculating various values/matrices. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The steps of computing a current covariance matrix, computing a Riemannian distance, computing an intermediary index, and computing a signal quality index based at least on the intermediary index set forth a judicial exception. These steps describe performing mathematical calculations. Thus, the claim is drawn to Mathematical Concepts, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 32 merely recites performing a number of calculations, without presenting any of the calculated values to a user. The mere calculation of a signal quality index does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the computed signal quality index value, nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of obtaining bio-signal data and selecting subsets of the bio-signal data. The obtaining and selecting steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes them from well-understood, routine, and conventional data gathering activity performed in signal analysis methods prior to Applicant's invention.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 18, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited at least two sensors are generic sensors configured to perform pre-solutional data gathering activity, the memory is a generic device configured to store information, and the computing unit is a generic computing unit configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to routine data gathering and pre-processing, or to further mathematical calculations, without integrating the judicial exception into a practical application.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similowski et al.’745 (US Pub No. 2015/0119745) teaches calculating the Riemannian distance between two matrices in order to detect a physiological state of a patient. Barachant et al.’780 (US Pub No. 2012/0071780) teaches  a method of EEG signal analysis wherein neural signal acquisition electrodes (EEG electrodes) are selected based on the Riemann geometry of covariance matrices of EEG signals. Boudet et al.’078 (WO 2011/004078) teaches analyzing multichannel EEG signals by calculating the covariance matrices of the multichannel signals over two time-frequency windows. Silva et al. (Feature Extraction Improvements…) teaches improving the classification of EEG signals by using Riemannian distances between correlation matrices. Barachant et al. (Channel Selection Procedure…) teaches selecting a subset of EEG electrodes based on the Riemannian distance between spatial covariance matrices. Yger et al. (Riemannian Approaches in Brain-Computer Interfaces…) provides an overview of different Riemannian geometry approaches in Brain-Computer Interfaces up to the year 2017. As noted on page 2 of the Applicant’s specification, Barachant et al. (The Riemannian potato:… – cited by Applicant) teaches computing the Riemannian distance between a current covariance matrix and an reference covariance metric mean, and computing a z-score (signal quality index) of the distance, wherein if the z-score is lower than a given threshold, the signal is considered normal (free from artifact) and if the z-score is higher than the threshold, the signal is considered to contain artifact. Mayaud et al. (Robust Brain-computer Interface… – cited by Applicant) teaches determining whether an EEG signal belongs to an artifact free state or not by determining a distance between covariance matrices and taking into account a mean and standard deviation of distances between matrices.
None of the prior art teaches or suggests, either alone or in combination, a system or a method wherein an intermediary index is computed based on a normalization of a current Riemannian distance by the mean and standard deviation of a previous Riemannian distance obtained on a previous epoch for which the intermediary index was inferior to a first threshold, in combination with the other claimed elements or steps.
Claims 18-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791